Citation Nr: 1339039	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to May 4, 2009; and in excess of 30 percent as of May 4, 2009 for service-connected maxillary sinusitis and vasomotor rhinitis.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel









INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota.  In a subsequent August 2013 rating decision, the RO increased the Veteran's disability rating to 30 percent.  Despite the assignment of an increased disability evaluation for this disability, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal"). 

In October 2012 and June 2013, the claim was remanded to the AOJ.  In June 2013, the Board, in part, requested that the RO issue a Statement of the Case ("SOC") for the Veteran's claim of entitlement to TDIU.  Thereafter, a June 2013 SOC was issued, along with a June 2013 letter notifying the Veteran that he had 60 days from the date of the letter to perfect his appeal on the issue by submitted a substantive appeal.  However, a review of the claims folder (as well as the electronic record) demonstrates that a substantive appeal on the issue of entitlement to TDIU has not been received by the Board with respect to the September 2009 rating decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after an SOC is issued).  Accordingly, as the Veteran has not perfected an appeal of his claim for TDIU, the Board has no authority to decide this claim.  

With regard to the issue of entitlement to an increased rating for service-connected maxillary sinusitis and vasomotor rhinitis, for the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims ("Court") has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

As noted above, the Board previously remanded the Veteran's claim in order to afford him a new VA examination.  A review of the June 2013 examination report shows that  the examiner noted that a CT scan, MRI, and nasal smear were needed to better assess the extent of the Veteran's disability.  None of these tests were performed.  

In this respect, if a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Accordingly, and although the Veteran has been granted a higher disability rating for his service-connected maxillary sinusitis and vasomotor rhinitis, the Board finds that another examination is necessary to determine whether the full extent of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Please contact the Veteran to schedule him for an ENT examination with an appropriately qualified physician. The complete claims folder, including the previous VA sinusitis/rhinitis examinations, along with a copy of this REMAND, should be provided to the examiner and the examiner should be asked to specifically note that the claims folder and the VA electronic record have been reviewed.  

The examiner is asked to ascertain the severity of the Veteran's service-connected chronic maxillary sinusitis and vasomotor rhinitis using the appropriate DBQ.  

(a) Additionally, please conduct MRI, CT and nasal smear studies.  If these test(s) are not performed, the examiner must provide a detailed explanation for why such a test was deemed unnecessary.  For every study performed, the VA examiner should explain the significance of the results to the extent that they represent residuals of service-connected maxillary sinusitis and vasomotor rhinitis and/or disability caused or aggravated by service-connected maxillary sinusitis and vasomotor rhinitis. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated. 

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



